Citation Nr: 1636097	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, denied the Veteran's claims of entitlement to service connection for tinnitus and bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) later in August 2010 and a statement of the case (SOC) was issued in January 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2011.

In May 2014, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

The Board's disposition of the claim of service connection for tinnitus is set forth below.  The remaining claim for service connection for bilateral hearing loss is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a September 2014 rating decision, the RO awarded service connection for tinnitus.



CONCLUSION OF LAW

As the September 2014 award of service connection for tinnitus represents a full grant of the benefit sought, with respect to that matter, there remains no case or controversy affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue. 38 C.F.R. § 20.101(d).

Although the Veteran perfected an appeal to the Board with respect to the August 2010 denial of service connection for tinnitus, in a subsequent September 2014 rating decision, the RO granted service connection for tinnitus.  Under these circumstances, the Board finds that the claim for tinnitus, which was formerly in appellate status prior to September 2014, has been granted by the decision of the lower adjudicative body, fully resolving the Veteran's appeal as to this matter.

Hence, with respect to the tinnitus claim, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §19.4.  In the absence of any justiciable question, the appeal as to the claim for service connection for tinnitus must be dismissed.



ORDER

The appeal as to the claim for service connection for tinnitus is dismissed.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim for service connection for bilateral hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In May 2014, the Board remanded the claim to obtain an etiology opinion.  Specifically, the examiner was instructed to provide an opinion as to whether the Veteran's diagnosed hearing loss is related to his military service.  Pursuant to the Board Remand, the Veteran was afforded a VA audiology examination in July 2014 at which time the examiner opined that the Veteran's diagnosed bilateral sensorineural hearing loss is not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The examiner provided the following rationale:  "IAW VA standards, the Veteran had normal hearing sensitivity in both ears at the time of his separation exam dated July 11, 1978."

Unfortunately, the Board finds the July 2014 VA opinion is inadequate, as the conclusion rendered was essentially based on an absence of hearing loss documented in the Veteran's service treatment records.  The examiner failed to consider the Veteran's lay assertions of hearing loss symptoms during service and thereafter.  Crucially, the lack of evidence of treatment for the claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, VA regulations do not preclude service connection for a hearing loss, which first met VA's definition of disability after service.  See Hensley v. Brown, 5 Vet. App. 155, 157-59 (1993).

Accordingly, the Board finds that another VA medical opinion must be obtained to adequately address the etiology of the claimed bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination to obtain a medical opinion, one that is adequate for purposes of the determination being made must be provided or obtained).

Prior to accomplishing action consistent with the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since August 2014.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014)); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since August 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange to obtain from an appropriate VA audiologist an addendum opinion addressing the etiology of diagnosed bilateral hearing loss, based on claims file review, if possible.  If an examination is deemed necessary in the judgment of the audiologist designated to provide the addendum opinion, one should be arranged.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must include discussion of the Veteran's medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the audiologist prior to the completion of his or her report), and all clinical findings should reported in detail.

With respect to the diagnosed bilateral hearing loss, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

In addressing the above, the examiner must consider and discuss all pertinent medical, periodical, and other objective in- and post-service evidence, and all lay assertions.

In this regard, the examiner should note that the absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


